DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 3-16, there is no teaching or suggestion in the art of record disclosing a stretchable display device comprising a plurality of pixel substrates and outer substrates configured in accordance with the limitations of claim 1, wherein the outer substrates contain a gate power supply circuitry for supplying a gate clock voltage and a gate driving voltage to the plurality of gate drivers.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 3-16.
Regarding claims 17-19 and 21, there is no teaching or suggestion in the art of record disclosing a display device comprising a plurality of first and second rigid substrates disposed on a stretchable substrate as in accordance with the limitations of claim 17, wherein the plurality of power supply circuitries include a gate power supply circuitry for applying a gate clock voltage and a gate driving voltage to the gate drivers and a pixel power supply circuitry for applying a pixel driving voltage to each of the plurality of pixels.  Therefore, independent claim 17 is deemed allowable along with its dependent claims 18-19 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        7/7/22